Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered. 

Response to Amendment
Applicant’s submission filed 07/19/2022 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-5, 7-12, 14-18 and 20 are currently pending. 

Response to Arguments
With regard to the 101 rejection:
Applicant has amended Claims 1, 8 & 15 to add a transformative step to the monitoring of a vehicle towing hitch and determination of a fault in the towing arrangement.  Applicant has added the limitation “accept the hitch load in response to determining the mechanical fault has not occurred”, which is a concrete step transformative to the monitored hitch as a result of the abstract concepts of monitoring and determination.  Additionally, the addition of a sensor on the first and second pin for sensing the orientation of the pins relative to each other and to the hitch is structure and arrangement of structure is significantly more than the abstract concept of monitoring a hitch condition.  The 101 rejection of the claims is withdrawn.

With regard to the Claim Objection:
Claims 3 & 10 have been amended to resolve a grammatic error.  The claim objection of the claims is withdrawn. 

With regard to the 112(b) Rejection:
Claims 1, 8 & 15 have been amended to resolve the clarity of the structure to perform the cited functional language.  The 112(b) rejection of the claims is withdrawn. 

Claim 2 has been amended to address to the clarity of the mechanical fault.  The 112(b) rejection of Claim 2 is withdrawn. 

With regard to the 103 Rejection:
Applicant’s arguments and amendments with regard to Claims 1-5,7-12, 14-18 and 20 have been considered and are moot in light of the Examiner’s amendment and the status of the claims below.  
Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Hanley on 09/02/2022 (See attached PTO413B).

The application has been amended as follows: 
1. (Currently amended) An apparatus, comprising:
	a hitch;
a fastener of the hitch;
a first pin disposed within the hitch;
a second pin disposed within the hitch;
a first sensor to measure first data associated with a first orientation of the first pin;
a second sensor to measure second data associated with a second orientation of the second pin;
at least one memory storing instructions; and
a processor to execute the instructions to at least:
determine [[a]] the first orientation of the first pin and [[a]] the second orientation of the second pin based on the first data associated with the first orientation and the second data associated with the second orientation; 
calculate a relative orientation of the first pin and the second pin based on the first orientation and the second orientation; 
 determine if a mechanical fault has occurred in the hitch by comparing the relative orientation to an installation orientation of the first pin and the second pin, the mechanical fault including at least one of a deformation of a first part of the hitch, a yielding of a second part of the hitch, or a loosening of the fastener of the hitch; 
detect, via the first pin and the second pin, a hitch load associated with a trailer coupled to the hitch; and
 accept the hitch load in response to determining the mechanical fault has not occurred.

4. (Currently amended) The apparatus of claim 1, wherein the first sensor includes a first accelerometer coupled to the first pin, and wherein the second sensor includes a second accelerometer coupled to the second pin, wherein the processor is to execute the instructions to:
	 receive a first acceleration value and a second acceleration value from [[a]] the first accelerometer and [[a]] the second accelerometer, respectively; and 
calculate the first orientation based on the first acceleration value and a gravitational vector; and 
calculate the second orientation based on the second acceleration value and the gravitational vector. 

8. (Currently amended) A method, comprising:
	measuring, via a first sensor and a second sensor, data associated with a first orientation of a first pin and a second orientation of a second pin, the first pin and the second pin disposed within a hitch;
determining [[a]] the first orientation of [[a]] the first pin and [[a]] the second orientation of [[a]] the second pin
	calculating a relative orientation of the first pin and the second pin based on the first orientation and the second orientation; 
	determining if a mechanical fault has occurred in the hitch by comparing the relative orientation to an installation orientation of the first pin and the second pin, the mechanical fault including at least one of a deformation of a first part of the hitch, a yielding of a second part of the hitch, or a loosening of a fastener of the hitch;
detecting, via the first pin and the second pin, a hitch load associated with a trailer coupled to the hitch; and
 accepting the hitch load in response to determining the mechanical fault has not occurred.

11. (Currently amended) The method of claim 8, wherein the first sensor includes a first accelerometer, wherein the second sensor includes a second accelerometer, and wherein measuring the data associated with the first orientation of the first pin and the second orientation of the second pin includes a first acceleration value and a second acceleration value from the first accelerometer coupled to the first pin and the second accelerometer coupled to the second pin, respectively, and wherein the determining the first orientation of the first pin and the second orientation of the second pin includes:

calculating the first orientation based on the first acceleration value and a gravitational vector; and 
	calculating the second orientation based on the second acceleration value and the gravitational vector. 

15. (Currently amended) A non-transitory machine-readable storage medium including instructions which, when executed, cause a processor to at least:
	determine a first orientation of a first pin and a second orientation of a second pin based on a first measurement from a first sensor coupled to the first pin and a second measurement from a second sensor coupled to the second pin, the first pin and the second pin disposed within a hitch;
	calculate a relative orientation of the first pin and the second pin based on the first orientation and the second orientation; 
determine if a mechanical fault has occurred in the hitch by comparing the relative orientation to an installation orientation of the first pin and the second pin, the mechanical fault including at least one of a deformation of a first part of the hitch, a yielding of a second part of the hitch, or a loosening of a fastener of the hitch;
detect, via the first pin and the second pin, a hitch load associated with a trailer coupled to the hitch; and
 accept the hitch load in response to determining the mechanical fault has not occurred.

18. (Currently amended) The non-transitory machine-readable storage medium of claim 15, wherein the first sensor is a first accelerometer and the second sensor is a second accelerometer, wherein the instructions, when executed, further cause the processor to:
	receive a first acceleration value and a second acceleration value from [[a]] the first accelerometer the second accelerometer 
	calculate the first orientation based on the first acceleration value and a gravitational vector; and 
	calculate the second orientation based on the second acceleration value and the gravitational vector. 


Allowable Subject Matter
Claims 1-5, 7-12, 14-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance and indication of allowable subject matter:

Regarding Claims 1, 8 & 15. The prior art fails to disclose or motivate one skilled in the art to manufacture and provide an apparatus, method and storage medium for determining a mechanical fault has occurred in a hitch by comparing the relative orientation to an installation orientation of the first pin and the second pin.  Specifically, the prior art does not determine a first orientation of a first pin and a second orientation of a second pin based on a first measurement from a first sensor coupled to the first pin and a second measurement from a second sensor coupled to the second pin, the first pin and the second pin disposed within a hitch; calculate a relative orientation of the first pin and the second pin based on the first orientation and the second orientation. 

The closest prior art is Reed (US 20190263204), which discloses an apparatus, method and storage medium for determining a mechanical fault has occurred in a hitch by comparing the relative strain relationships of the first pin and the second pin.  Reed does not determine a first orientation of a first pin and a second orientation of a second pin based on a first measurement from a first sensor coupled to the first pin and a second measurement from a second sensor coupled to the second pin, the first pin and the second pin disposed within a hitch; calculate a relative orientation of the first pin and the second pin based on the first orientation and the second orientation. Reed’s strain gauges provide force calculations for determining mechanical faults but Reed’s strain gauges do not provide the rotational information of the pins within their slots which provides additional information on the dynamics of the hitch and including aberrant pin rotation that defines unique faults in the hitch stability not ascertained with strain gauges.


Regarding Dependent Claims 2-5, 7, 9-12, 14, 16-18 and 20.  The dependent claims further define the invention over the nearest reference by claiming a specific arrangement of the hitch, the pins and the accelerometers.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

                                                             Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856